Attachment to Interview Summary
Notice of Pre-AIA  or AIA  Status
1.      The present application is being examined under the pre-AIA  first to invent provisions. 
2.     The applicants requested an interview on 1/5/2021. The Examiner called attorney Thomas C. Meyers reg# 36,989 to schedule an interview. The attorney did not responded to the calls. On 4/8/2021, the examiner called attorney David Palmer reg# 73994 and he stated that the inventors have decided to not respond to the office action filed 9/4/2020. The application has been abandoned.

/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        April 9, 2021


/JANA A HINES/Primary Examiner, Art Unit 1645